         Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES DZIEDZIC and KIMBERLY                 :
DZIEDZIC, h/w                               :
                                            :
                      Plaintiffs            :
       v.                                   :
                                            :
UNITED RENTALS, INC.                        :
                                            :
       and                                  :
                                            :
CNH INDUSTRIAL AMERICA, LLC,                :
d/b/a CASE CONSTRUCTION                     :
                                            :
       and                                  :
                                            :
JOHN DOES 1-20,                             :
                      Defendants            :      JURY TRIAL DEMANDED


                                   CIVIL ACTION COMPLAINT

I.     PRELIMINARY STATEMENT

       1.      This is a claim against Defendants, United Rentals, Inc., and CNH Industrial

America, LLC, d/b/a Case Construction and John Does 1-20 for personal injuries caused to

Plaintiff, James Dziedzic.

II.    PARTIES

       2.      Plaintiff, James Dziedzic, is an adult individual and citizen of the Commonwealth

of Pennsylvania.

       3.      Plaintiff, Kimberly Dziedzic is an adult individual and citizen of the

Commonwealth of Pennsylvania.

       4.      Defendant, CNH Industrial America, LLC d/b/a Case Construction (hereinafter

referred to as “Case Construction”), upon all information and belief, was and is now a business
         Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 2 of 15



entity, believed to be a limited liability company, duly organized and existing under the laws of

the State of Delaware, with a principal place of business located in the State of Wisconsin at 621

State Street, Racine, WI 53402.

        5.      Defendant, United Rentals Inc., upon all information and belief, was an is now a

business entity, believed to be a corporation, duly organized and existing under the laws of the

State of Delaware, with a principal place of business located in the State of Connecticut at 100

First Stamford Place, Suite 700, Stamford, CT 069080.

        6.      Defendants, John Does 1-20, are individuals, corporations, or entities whose

identities are not yet known to Plaintiff, but who designed, manufactured, sold, supplied,

repaired, serviced, modified, leased, maintained and/or distributed the subject excavator involved

in Plaintiff’s accident.

III.    JURISDICTION AND VENUE

        7.      Jurisdiction is conferred upon this Court by virtue of the parties’ diversity of

citizenship pursuant to 28 U.S.C. § 1332.

        8.      The amount in controversy in this action is in excess of seventy-five thousand

($75,000.00) dollars, exclusive of costs and fees.

        9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

portion of the acts and/or omissions giving rise to the within claims occurred within the district

and because Defendants are subject to personal jurisdiction within the district.

IV.     FACTUAL ALLEGATIONS

        10.     At all times relevant hereto, Defendants acted by and through their respective

trustees, directors, agents, servants, employees, workmen and/or other representatives, who were,
         Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 3 of 15



in turn, acting within the course and scope of their employment, agency and/or service for the

same and under the direct control of Defendants.

       11.     At all times prior to February 16, 2019, Defendant, Case Construction, was

regularly engaged in the business of designing, distributing, assembling, inspecting, installing,

marketing, manufacturing, maintaining, modifying, renting, leasing, providing safety

recommendations and/or selling excavators such as the subject excavator, a CASE excavator

(Model CX130C, Serial No. NFS6D1369), and the component parts thereto, including all

instruction manuals and associated warnings.

       12.     At all times prior to February 16, 2019, Defendant, United Rentals Inc., designed,

manufactured, assembled, inspected, installed, marketed, modified, maintained, rented, leased,

provided safety recommendations and/or sold the subject excavator, and its component parts

thereto, including all instruction manuals and associated warnings.

       13.     At all times prior to February 16, 2019, Defendant, John Does 1-20, designed,

manufactured, assembled, inspected, installed, marketed, modified, maintained, rented, leased,

provided safety recommendations and/or sold the subject excavator, and its component parts

thereto, including all instruction manuals and associated warnings.

       14.     On or about February 16, 2019, Plaintiff was lawfully present at the PP&L

Substation at 1925 Mountain Avenue, South Williamsport, PA as he was working in the course

and scope of his employment with Matrix NAC as a ground hand.

       15.     The subject excavator included an attachment secured by a safety pin with a metal

handle. The location of the pin on the excavator created a hazard to anyone such as Plaintiff who

attempted to remove the safety pin from the subject excavator.         The safety pin was not
         Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 4 of 15



safeguarded to prevent worker access while the excavator was in operation as required by code,

statute, and good safety engineering practice.

       16.      On or about February 16, 2019, Plaintiff was in the course and scope of his

employment, when, due to the negligence and wrongdoing of Defendants, and the defective

condition of the aforementioned excavator, Plaintiff attempted to remove the metal safety pin,

when suddenly and without warning, the Plaintiff experienced a traumatic amputation of the

middle and ring fingers of his right hand, and further causing him to suffer severe and grievous

injuries more fully set forth below.

                                     COUNT I
                 JAMES DZIEDZIC v. CNH INDUSTRIAL AMERICA, LLC
                           d/b/a CASE CONSTRUCTION
                    PRODUCTS LIABILITY – STRICT LIABILITY

       17.      Plaintiff hereby incorporates by reference paragraphs one (1) through sixteen

(16), inclusive, as though same were fully set forth at length herein.

       18.      Defendant placed into the stream of commerce a defective product, as identified

above, that violated the standards created in Tincher v. Omega Flex, 104 A.3d 399 (Pa. 2014).

More specifically, the Defendant placed into the stream of commerce a defective product

wherein (a) the danger was unknowable and unacceptable to the average or ordinary consumer

and/or (b) a reasonable person would conclude that the probability and seriousness of harm

caused by the Defendant’s defective product outweighs the burden or costs of taking precautions.

       19.      The accident described herein was caused solely and exclusively by Defendant’s

defective design and/or manufacture of the aforesaid excavator and its component parts,

including, but not limited to:

             a. carelessly and negligently distributing, supplying, installing, designing,
                manufacturing, modifying and/or selling the subject excavator and its component
                parts in a dangerous condition so as to cause injury to the Plaintiff;
          Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 5 of 15




              b. carelessly and negligently distributing, supplying, installing, modifying, designing
                 and/or manufacturing the product with a pinch point likely to cause injury to end
                 users;

              c. carelessly and negligently failing to implement appropriate safety mechanisms to
                 prevent against the type of injury suffered by Plaintiff;

              d. failing to reasonably foresee that subsequent alterations would be made to the
                 subject product, rendering the subject product unreasonably unsafe to users;


              e. carelessly and negligently creating and allowing a dangerous condition to exist by
                 failing to provide proper safety and operational instructions to end users of its
                 product;


              f. failing to exercise the requisite degree of care and caution in the distribution,
                 manufacture, assembly, modification, design, supply, lease and/or sale of the said
                 excavator and its component parts;


              g. failing to ensure that the subject excavator and its component parts could be used
                 in a manner which would not cause danger to potential third parties, such as the
                 Plaintiff;


              h. failing to include industry-recognized safety specifications in the design of the
                 excavator;


              i. failing to warn purchasers and end users of the dangers of the subject excavator;
                 and

              j. such other acts or omissions constituting negligence and/or gross negligence, or
                 wanton conduct, as shall become evident during pretrial discovery and/or at the
                 trial of this case.

        20.      The accident described herein was due in no manner to negligence on the part of

the Plaintiff.

        21.      At all times relevant hereto, Defendant’s aforesaid excavator and its component

parts were defective and unsafe for consumer use.
         Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 6 of 15



       22.     At all times relevant hereto, there were latent defects in the Defendant’s aforesaid

excavator and its component parts such that the product’s defective condition was unknown to

the consumer, therefore rendering the product unacceptable for consumer use.

       23.     The Defendant distributed and sold the aforesaid excavator and its component

parts in a defective condition in violation of the Restatement (Second) of Torts §402(A), and

those defects were the sole and proximate cause of the Plaintiff’s injuries.

       24.     Defendant is strictly liable to Plaintiff as a result of the defective condition of

Defendant’s product.

       25.     As a direct and proximate result of the defective nature and condition of the

aforementioned excavator and/or its component parts, Plaintiff, James Dziedzic, suffered severe

and permanent bodily injuries including, but not limited to, a traumatic amputation of the middle

and ring fingers of his right hand.

       26.     As a result of the aforesaid strict liability of the Defendant, Plaintiff has been and

will be obliged to receive and undergo medical attention and care and to expend various sums for

the treatment of his injuries and incur such expenditures for an indefinite time in the future.

       27.     As a further result of the aforesaid accident, Plaintiff has in the past and may in

the future suffer a loss of his earnings and/or earning power, and he may incur such loss for an

indefinite period in the future.

       28.     Further, by reason of the aforesaid occurrence, Plaintiff has and/or may

hereinafter incur other financial expenses all in an effort to treat and cure himself of the injuries

sustained in the aforesaid accident.

       29.     As a further result of the aforesaid accident, Plaintiff has or may have suffered

injuries resulting in the serious and/or permanent loss of use of a bodily function,
         Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 7 of 15



dismemberment, and/or scarring, which may be in full or part cosmetic disfigurements which are

or may be permanent, irreparable and severe.

        30.    In addition, Plaintiff has suffered a loss of the enjoyment of his usual duties,

avocations, life's pleasures and activities, and the shortening of his life expectancy all to his great

detriment and loss.

        31.    As a further result of the Defendant’s aforesaid negligence, Plaintiff has suffered

great and unremitting physical pain, suffering and mental anguish all of which may continue in

the future.

        WHEREFORE, Plaintiff, James Dziedzic, demands judgment against the Defendant,

CNH Industrial America, LLC d/b/a Case Construction, in excess of One Hundred and Fifty

Thousand Dollars ($150,000.00).

                                   COUNT II
                JAMES DZIEDZIC v. CNH INDUSTRIAL AMERICA, LLC
                          d/b/a CASE CONSTRUCTION
                      PRODUCTS LIABILITY – NEGLIGENCE


        32.    Plaintiff hereby incorporates by reference paragraphs one (1) through thirty-one

(31) of the within Complaint as though the same had been fully set forth at length herein.

        33.    At all times material hereto, Defendant owed a duty to end users of its product,

such as the Plaintiff, to exercise reasonable care in designing and manufacturing the aforesaid

excavator, and to sell/distribute that product in a reasonably safe condition.

        34.    The Defendant was negligent in designing, manufacturing, assembling,

modifying, marketing, installing, and distributing the defectively designed and manufactured

excavator, in general, and in particular, as set forth in paragraph 19 above, which is hereby

incorporated by reference.
         Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 8 of 15



       35.     The aforesaid negligence was the sole and proximate cause of Plaintiff’s injuries,

which were due in no manner to negligence on the part of the Plaintiff.

       36.     As a result of the aforementioned negligence, the Plaintiff suffered the injuries

described in paragraphs twenty-five (25) through thirty-one (31) herein which are incorporated

by reference as though fully set forth at length.

       WHEREFORE, Plaintiff, James Dziedzic, demands judgment against the Defendant,

CNH Industrial America, LLC d/b/a Case Construction, in excess of One Hundred and Fifty

Thousand Dollars ($150,000.00).

                                   COUNT III
             JAMES DZIEDZIC v. CASE CONSTRUCTION EQUIPMENT, INC.
                            BREACH OF WARRANTY


       37.     Plaintiff hereby incorporates by reference paragraphs one (1) through thirty-six

(36) of the within Complaint as though the same had been fully set forth at length herein.

       38.     As a result of the foregoing, Defendant is liable to the Plaintiff for the breach of

express and/or implied warranties that the excavator was merchantable, fit for use, and suitable

and fit for its particular purpose under common law and 13 Pa. Cons. Stat. §§ 2314 and 2315.

       39.     As a result of the aforementioned breach, the Plaintiff suffered the injuries

described in paragraphs twenty-five (25) through thirty-one (31) herein which are incorporated

by reference as though fully set forth at length.

   WHEREFORE, Plaintiff, James Dziedzic, demands judgment against the Defendant, CNH

Industrial America, LLC d/b/a Case Construction, in excess of One Hundred and Fifty Thousand

Dollars ($150,000.00).

                                    COUNT IV
                       JAMES DZIEDZIC v. UNITED RENTALS, INC.
                       PRODUCTS LIABILITY – STRICT LIABILITY
          Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 9 of 15




        40.      Plaintiff hereby incorporates by reference paragraphs one (1) through thirty-nine

(39), inclusive, as though same were fully set forth at length herein.

        41.      Defendant placed into the stream of commerce a defective product, as identified

above, that violated the standards created in Tincher v. Omega Flex, 104 A.3d 399 (Pa. 2014).

More specifically, the Defendant placed into the stream of commerce a defective product

wherein (a) the danger was unknowable and unacceptable to the average or ordinary consumer

and/or (b) a reasonable person would conclude that the probability and seriousness of harm

caused by the Defendant’s defective product outweighs the burden or costs of taking precautions.

        42.      The accident described herein was caused solely and exclusively by the defective

nature of the product, as set forth in Paragraph 19 above, which is hereby incorporated by

reference.

        43.      The accident described herein was due in no manner to negligence on the part of

the Plaintiff.

        44.      At all times relevant hereto, Defendant’s aforesaid excavator and its component

parts were defective and unsafe for consumer use.

        45.      At all times relevant hereto, there were latent defects in the Defendant’s aforesaid

excavator and its component parts such that the product’s defective condition was unknown to

the consumer, therefore rendering the product unacceptable for consumer use.

        46.      The Defendant distributed and sold the aforesaid excavator and its component

parts in a defective condition in violation of the Restatement (Second) of Torts §402(A), and

those defects were the sole and proximate cause of the Plaintiff’s injuries.
        Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 10 of 15



       47.     Defendant is strictly liable to Plaintiff as a result of the defective condition of

Defendant’s product.

       48.     As a result of the strict liability of the Defendant, the Plaintiff suffered the injuries

described in paragraphs twenty-five (25) through thirty-one (31) herein which are incorporated

by reference as though fully set forth at length.

       WHEREFORE, Plaintiff, James Dziedzic, demands judgment against the Defendant,

United Rentals, Inc. in excess of One Hundred and Fifty Thousand Dollars ($150,000.00).

                                     COUNT V
                       JAMES DZIEDZIC v. UNITED RENTALS, INC.
                         PRODUCTS LIABILITY – NEGLIGENCE


       49.     Plaintiff hereby incorporates by reference paragraphs one (1) through forty-eight

(48) of the within Complaint as though the same had been fully set forth at length herein.

       50.     At all times material hereto, Defendant owed a duty to end users of its product,

such as the Plaintiff, to exercise reasonable care in leasing/renting the aforesaid excavator, and to

supply the product in a reasonably safe condition.

       51.     The Defendant was negligent in leasing/renting/supplying the defectively

designed and manufactured excavator, in general, and in particular, as set forth in paragraph 19

above, which is hereby incorporated by reference.

       52.     The aforesaid negligence was the sole and proximate cause of Plaintiff’s injuries,

which were due in no manner to negligence on the part of the Plaintiff.

       53.     As a result of the aforementioned negligence, the Plaintiff suffered the injuries

described in paragraphs twenty-five (25) through thirty-one (31) herein which are incorporated

by reference as though fully set forth at length.
        Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 11 of 15



       WHEREFORE, Plaintiff, James Dziedzic, demands judgment against the Defendant,

United Rentals, Inc. in excess of One Hundred and Fifty Thousand Dollars ($150,000.00).

                                    COUNT VI
                       JAMES DZIEDZIC v. UNITED RENTALS, INC.
                              BREACH OF WARRANTY


       54.     Plaintiff hereby incorporates by reference paragraphs one (1) through fifty-three

(53) of the within Complaint as though the same had been fully set forth at length herein.

       55.     As a result of the foregoing, Defendant is liable to the Plaintiff for the breach of

express and/or implied warranties that the excavator was merchantable, fit for use, and suitable

and fit for its particular purpose under common law and 13 Pa. Cons. Stat. §§ 2314 and 2315.

       56.     As a result of the aforementioned breach, the Plaintiff suffered the injuries

described in paragraphs twenty-five (25) through thirty-one (31) herein which are incorporated

by reference as though fully set forth at length.

       WHEREFORE, Plaintiff, James Dziedzic, demands judgment against the Defendant,

United Rentals, Inc. in excess of One Hundred and Fifty Thousand Dollars ($150,000.00).

                                    COUNT VII
                          JAMES DZIEDZIC v. JOHN DOES 1-20
                       PRODUCTS LIABILITY – STRICT LIABILITY


       57.     Plaintiff hereby incorporates by reference paragraphs one (1) through fifty-six

(56), inclusive, as though same were fully set forth at length herein.

       58.     Defendant placed into the stream of commerce a defective product, as identified

above, that violated the standards created in Tincher v. Omega Flex, 104 A.3d 399 (Pa. 2014).

More specifically, the Defendant placed into the stream of commerce a defective product

wherein (a) the danger was unknowable and unacceptable to the average or ordinary consumer
         Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 12 of 15



and/or (b) a reasonable person would conclude that the probability and seriousness of harm

caused by the Defendant’s defective product outweighs the burden or costs of taking precautions.

        59.      The accident described herein was caused solely and exclusively by the defective

nature of the product, as set forth in Paragraph 19 above, which is hereby incorporated by

reference.

        60.      The accident described herein was due in no manner to negligence on the part of

the Plaintiff.

        61.      At all times relevant hereto, Defendant’s aforesaid excavator and its component

parts were defective and unsafe for consumer use.

        62.      At all times relevant hereto, there were latent defects in the Defendant’s aforesaid

excavator and its component parts such that the product’s defective condition was unknown to

the consumer, therefore rendering the product unacceptable for consumer use.

        63.      The Defendant distributed and sold the aforesaid excavator and its component

parts in a defective condition in violation of the Restatement (Second) of Torts §402(A), and

those defects were the sole and proximate cause of the Plaintiff’s injuries.

        64.      Defendant is strictly liable to Plaintiff as a result of the defective condition of

Defendant’s product.

        65.      As a result of the strict liability of the Defendant, the Plaintiff suffered the injuries

described in paragraphs twenty-five (25) through thirty-one (31) herein which are incorporated

by reference as though fully set forth at length.

        WHEREFORE, Plaintiff, James Dziedzic, demands judgment against the Defendant,

John Does 1-20 in excess of One Hundred and Fifty Thousand Dollars ($150,000.00).
        Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 13 of 15



                                     COUNT VIII
                           JAMES DZIEDZIC v. JOHN DOES 1-20
                          PRODUCTS LIABILITY – NEGLIGENCE


       66.     Plaintiff hereby incorporates by reference paragraphs one (1) through sixty-six

(66) of the within Complaint as though the same had been fully set forth at length herein.

       67.     At all times material hereto, Defendant owed a duty to end users of its product,

such as the Plaintiff, to exercise reasonable care in leasing/renting the aforesaid excavator, and to

supply the product in a reasonably safe condition.

       68.     The Defendant was negligent in leasing/renting/supplying the defectively

designed and manufactured excavator, in general, and in particular, as set forth in paragraph 19

above, which is hereby incorporated by reference.

       69.     The aforesaid negligence was the sole and proximate cause of Plaintiff’s injuries,

which were due in no manner to negligence on the part of the Plaintiff.

       70.     As a result of the aforementioned negligence, the Plaintiff suffered the injuries

described in paragraphs twenty-five (25) through thirty-one (31) herein which are incorporated

by reference as though fully set forth at length.

       WHEREFORE, Plaintiff, James Dziedzic, demands judgment against the Defendant,

John Does 1-20 in excess of One Hundred and Fifty Thousand Dollars ($150,000.00).

                                     COUNT IX
                           JAMES DZIEDZIC v. JOHN DOES 1-20
                               BREACH OF WARRANTY


       71.     Plaintiff hereby incorporates by reference paragraphs one (1) through seventy (70)

of the within Complaint as though the same had been fully set forth at length herein.
        Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 14 of 15



       72.     As a result of the foregoing, Defendant is liable to the Plaintiff for the breach of

express and/or implied warranties that the excavator was merchantable, fit for use, and suitable

and fit for its particular purpose under common law and 13 Pa. Cons. Stat. §§ 2314 and 2315.

       73.     As a result of the aforementioned breach, the Plaintiff suffered the injuries

described in paragraphs twenty-five (25) through thirty-one (31) herein which are incorporated

by reference as though fully set forth at length.

       WHEREFORE, Plaintiff, James Dziedzic, demands judgment against the Defendant,

John Does 1-20 in excess of One Hundred and Fifty Thousand Dollars ($150,000.00).

                                     COUNT X
                         KIMBERLY DZIEDZIC v. ALL DEFENDANTS
                               LOSS OF CONSORTIUM

       74.     Plaintiff hereby incorporates by reference paragraphs one (1) through seventy-

three (73) of the within Complaint as though the same were fully set forth at length herein.

       75.     As a further result of the incident described herein, Plaintiff, Kimberly Dziedzic,

has suffered the loss of earnings, society, consortium and services of her husband, Plaintiff

James Dziedzic, to which she is legally entitled.

       76.     As a further result of the incident described herein, Plaintiff, Kimberly Dziedzic,

has been or will be obliged to expend various sums of money and to incur various expenses for

the treatment of the injuries which her husband has suffered by reason of the Defendant’s

negligence, and she may be obliged to continue to expend such sum or incur such expenditures

for an indefinite period of time.

       WHEREFORE, Plaintiff, Kimberly Dziedzic, demands judgment against Defendants, in

excess of One Hundred and Fifty Thousand Dollars ($150,000.00).
Case 4:19-cv-02030-MWB Document 1 Filed 11/26/19 Page 15 of 15
